Citation Nr: 9923734	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The appellant had active military service from February 1989 
to January 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 1997 the Board denied entitlement to service 
connection for a left foot and ankle disability, and remanded 
the remaining issues of entitlement to increased evaluations 
for multiple disabilities, including in pertinent part, 
entitlement to an increased evaluation for a chronic low back 
strain.  

In November 1998 the Board denied an increased rating for the 
residuals of pneumothorax, left lung, with history of 
pneumonia, bronchitis and costochondritis, and denied a 
compensable rating for chronic anxiety.  The Board granted a 
compensable evaluation for chronic headaches, assigning a 10 
percent disability rating.  The Board remanded the remaining 
issue of entitlement to an increased rating for chronic low 
back strain for further development.  

In April 1999 the RO affirmed the 10 percent evaluation for 
lumbosacral strain, and implemented the Board's above noted 
grant by assigning a compensable evaluation for chronic 
headaches.

The case has been returned to the Board for further appellate 
review of the issue of entitlement to an increased rating for 
lumbosacral strain.  

The representative at the RO included in his statement on 
behalf of the appellant the additional issues which have 
already been considered by the Board as reported above, and 
implemented by the RO.  Accordingly, the Board has construed 
the issue for appellate review as limited to the issue 
reported on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence shows that the appellant's 
lumbosacral disability is not more than mildly disabling, and 
is not productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records first show treatment for low back 
pain on July 10, 1990.  On follow-up on July 12, 1990, the 
appellant was noted as reporting that he injured his back in 
a fall.  The appellant was diagnosed with resolving low back 
pain.  The appellant was next seen for low back pain in 
October 1990.  It was noted that the appellant had reported 
falling on his back during a motor vehicle accident.  The 
appellant was diagnosed with a contusion and low back pain.  
X-rays of the lumbar spine revealed a minor anatomic 
variation of the posterior ring at L5.  The x-rays were 
concluded to be normal.  Service medical records show a 
diagnosis of a pulled muscle or strain in March 1991.  Range 
of motion was noted as being full on examination.  

Following his discharge from service, the appellant submitted 
an application in January 1993 claiming, in pertinent part, 
service connection for lower back pain radiating into the 
legs.  

In May 1993 the appellant underwent, in pertinent part, a VA 
examination of the joints.  The appellant reported constant 
back pain with radiation.  Examination of the lumbar spine 
revealed full range of motion.  Straight leg raises were 
noted as being negative.  The appellant was diagnosed, in 
pertinent part, with a history of back pain.  

In November 1995 the appellant underwent, in pertinent part, 
a VA examination of the spine.  The appellant was noted as 
complaining of constant dull aching in his back.  He was 
noted as stating that he felt like his bones were being 
crushed together.  He stated that his back frequently would 
lock up and that he had occasional numbness in his lower leg.  
He also reported stiffness in his back and that squatting and 
lifting aggravated his symptoms.  

Examination revealed mild muscle spasm and tenderness.  
Straight leg tests were negative bilaterally.  It was noted 
that there were no lower extremity motor, reflex, or sensory 
deficits.  It was found that there were no postural 
abnormalities and no fixed deformities.  Range of motion of 
the back was found to be as follows: flexion was 90 degrees, 
extension was 30 degrees, left flexion was 30 degrees, right 
flexion was 30 degrees, and left and right rotation were both 
30 degrees.  It was noted that the appellant showed evidence 
of pain on motion as manifested by facial grimaces.  No 
neurological involvement was found.  The appellant was 
diagnosed with a chronic lumbosacral strain and mild 
scoliosis.  

In August 1997 the appellant underwent multiple VA 
examinations, two of which addressed the appellant's back.  
One of these examinations appeared to be a general medical 
examination, and the other was a neurological examination.  
During the general medical examination, the appellant 
reported having difficulty maintaining employment because of 
headaches.  He stated that if he did not have headaches, he 
would be able to manage his back pain.  

The appellant ranked his day-to-day back pain as being at a 
level of four out of ten as long as he did not participate in 
strenuous activity.  He stated that he had not been able to 
lift, and that prolonged walking or standing created pain to 
the right side of his lower back.  

On examination, it was noted that the appellant stood with a 
slight scoliotic curve as well as a leg length discrepancy.  
In the standing position, the appellant demonstrated 75 
degrees flexion, 35 degrees bending to the right and left, 
and 30 degrees extension.  Extremes of extension caused the 
appellant to grimace with effort.  Straight leg raises were 
negative.  Both thighs measured 18 inches and both calves 
measured 13.5 inches.  No sensory deficits were noted in the 
lower extremities.  X-rays taken in August 1997 revealed 
spina bifida at L5 with no other abnormalities noted.  The 
examiner noted an abnormal formation at the junction of the 
left lamina and spinous process extending into the area of 
the facet.  There was slight subluxation of the L4-5 facets.  
Interspace height and lumbar segments appeared to be 
maintained.  

The appellant was diagnosed with a left leg length 
discrepancy, a scoliotic curve secondary to the leg length 
discrepancy, and mechanical, lumbar back pain superimposed on 
a pre-existing congenital, developmental difference.  The 
examiner concluded that the findings did not suggest nerve 
root involvement.  The examiner noted that the appellant's 
symptoms in his lower back were described by the appellant as 
producing fatigability and pain after strenuous activity.  
The examiner concluded that such symptoms would affect the 
appellant's coordination; however, the examiner also inferred 
that it was the appellant's headaches that were giving him 
more difficulty maintaining employment.  

During the August 1997 VA neurological examination, the 
appellant was noted as not describing any radicular pain or 
paresthesias in the lower extremities.  He was also noted as 
reporting no limitations with walking and no problems in 
lifting objects to perform his activities of daily living.  

When asked to describe his back pain, the appellant was noted 
as answering, "it is not real bad."  The appellant reported 
taking over-the-counter medications for his back pain 
intermittently.  

Examination of the lumbosacral spine revealed no tenderness 
to palpation nor any muscle spasm.  The appellant was found 
to demonstrate full range of motion in the lumbar spine with 
flexion measured at 90 degrees, extension measured at 30 
degrees, and left and right lateral flexion measured at 30 
degrees bilaterally.  Straight leg raises were bilaterally 
negative to 70 degrees.  The appellant was diagnosed with 
chronic low back pain with full range of motion of the 
lumbosacral spine and no evidence of any neurological 
involvement.  

In March 1999 the appellant underwent a VA orthopedic 
examination for a low back strain.  The appellant reported 
that he was currently working for a cable company.  He 
described the work as sitting type work.  He reported that 
his ability to maintain his job was being threatened by his 
time loss secondary to his headaches.  The appellant was 
noted as reporting constant low back pain.  He also reported 
occasional pain in his right leg and numbing of his toes.  He 
stated that these symptoms were aggravated by standing and 
that he would relieve them by standing on his left side.  

On examination, the appellant was found to have complete 
range of motion in the lumbar spine.  Flexion was 90 degrees.  
The appellant demonstrated 40 degrees side bending 
bilaterally.  The appellant was able to extend from 35 to 40 
degrees.  The examiner noted that pain was manifested only on 
extension and that this pain was in the lumbar area.  
Reflexes in the sitting position were described as 
physiological.  Straight leg raising in the sitting position 
did not produce trunk extension.  Straight leg raising in the 
supine position did not induce back pain or radicular pain.  
No sensory impairment was found in the lower extremities.  
Both thighs measured 16 inches in circumference, and both 
calves measured 13 inches at similar levels.  


X-rays of the lumbar spine were interpreted as showing 
congenital variations of the lumbar spine at L5 and mild 
degenerative disease of the facets at L4-5.  The appellant 
was diagnosed with the above-mentioned impairments as well as 
postural low back pain.  

The examiner concluded that the appellant's range of motion 
in his back was normal.  He further concluded that there was 
no evidence suggesting muscle or nerve involvement in the 
appellant's back pain.  He also concluded that back pain was 
not a major factor in the appellant's difficulty with 
maintaining employment.  

During the March 1999 VA neurological examination, the 
appellant reported constant pain in his back primarily in the 
sacroiliac joint on the right side.  He said that the 
severity of the back pain would fluctuate.  The appellant did 
not describe any limitation on his walking or standing, but 
stated that these activities made his pain worse.  When asked 
about lifting, the appellant reported attempting to avoid 
lifting things when standing up.  He stated that most of his 
job involved sitting and that he had no problems lifting 
things from the sitting position.  

The veteran stated that he had missed some work as a result 
of his back pain but was unable to quantify exactly how much 
because he stated that he had missed more work as a result of 
his headaches.  He reported intermittent radiating pain into 
his right buttock and down the posterolateral aspect of his 
right leg into his right foot with vague numbness in the 
right foot.  The appellant reported experiencing radiating 
pain down his left leg in the past but denied any current 
left radicular pain.  

On examination, the extensor digitorum brevis muscle in the 
left lower extremity was found to be atrophied.  The 
appellant was also found to have weakness of dorsiflexion of 
the left foot and great toe, with strength in the anterior 
tibial compartment muscles noted as being 90 percent of 
normal.  Strength and muscle tone were otherwise normal in 
all major muscle groups of both lower extremities.  Pain and 
touch sensation was found to be intact in both lower 
extremities.  Patellar and Achilles tendon jerks were 
symmetrical.  

The appellant was diagnosed with chronic low back pain.  The 
examiner found no evidence of radiculopathy in the right 
lower extremity.  The examiner concluded that there was 
evidence of chronic left L5 radiculopathy as manifested by 
weakness of the left anterior tibial compartment muscles and 
atrophy of the left extensor digitorum brevis muscle.  


Criteria

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §4.2 
(1998).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
appellant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.



The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief, and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.




The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

The medical evidence in this case does not support a rating 
in excess of 10 percent for lumbosacral strain.  In the 
present case, the appellant's lumbosacral strain is currently 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  Under 
Diagnostic Code (DC) 5295, the 10 percent evaluation 
contemplates lumbosacral strain with characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  The 
next higher evaluation (20 percent) requires lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
Id.

In this case, mild muscle spasm was noted on the November 
1995 VA spinal examination.  However, no muscle spasm has 
been noted on any of the other VA examinations.  Nor has 
muscle spasm been specifically noted during forward flexion 
testing.  In addition, the record has not shown evidence of 
loss of lateral spine motion on any of the VA examinations.  
Full range of motion was found in the lumbar spine on the May 
1993 VA examination.  The appellant's lateral flexion on the 
November 1995 VA spinal examination was measured as 30 
degrees bilaterally.  On the August 1997 VA neurological 
examination, the appellant was found to have full lumbar 
range of motion with lateral flexion measured as 30 degrees 
bilaterally.  

On the other August 1997 VA examination, right and left 
bending was 35 degrees bilaterally.  Range of motion of the 
lumbar spine was described as being normal on the March 1999 
VA examination.  Range of motion of side bending was found to 
be up to 40 degrees.  This is persuasive evidence 
demonstrating that the appellant's lumbosacral strain does 
not warrant a rating in excess of 10 percent.  38 C.F.R. 
4.71a, Diagnostic Code 5295 (1998).  

The appellant's lumbosacral strain does not warrant a higher 
rating based on limitation of motion under DC 5292.  The next 
higher rating (20 percent) under DC 5292 contemplates 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  The appellant's range 
of motion has consistently been noted to be within normal 
limits at VA examinations.  The appellant was found to have 
full range of motion in the lumbar spine on the May 1993 VA 
examination.  

On the November 1995 VA spinal examination lumbar flexion was 
90 degrees; extension was 30 degrees; left and right flexion 
were 30 degrees; and bilateral rotation was 30 degrees.  On 
the August 1997 VA neurological examination, the appellant 
was found to have full lumbar range of motion.  Flexion was 
90 degrees, and extension was 30 degrees, and lateral flexion 
was 30 degrees bilaterally.  On the other August 1997 VA 
examination flexion was 75 degrees, extension was 30 degrees, 
and left and right bending were found to be 35 degrees.  

On the March 1999 VA examination, the appellant was found to 
have full range of motion in the lumbar spine.  Flexion was 
to 90 degrees, extension was from 35 to 40 degrees, and side 
bending showed a range to 40 degrees.  This constitutes 
persuasive evidence that the appellant's lumbosacral strain 
does not warrant a higher rating under DC 5292 based on 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  


Nor is the appellant entitled to a higher rating under DC 
5293 for intervertebral disc syndrome, a disorder for which 
service connection has not been granted.  

The next higher rating under DC 5293 (20 percent) 
contemplates moderate intervertebral disc syndrome with 
recurrent attacks.  The majority of VA examinations have 
shown no evidence of intervertebral disc syndrome.  Straight 
leg raises were negative on the May 1993 VA examination.  It 
was concluded that there was no evidence of neurological 
involvement in the appellant's lumbosacral strain on the 
November 1995 VA examination.  The medical evidence of record 
does not demonstrate that the veteran's service-connected low 
back disability is productive of impairment contemplated in 
the next higher evaluation of 20 percent for intervertebral 
disc syndrome, thereby precluding a grant of an increased 
evaluation on an analogous basis.  38 C.F.R. § 4.20.

On the August 1997 VA neurological examination, x-rays of the 
lumbar spine were interpreted as revealing spina bifida at 
L5.  The study was described as otherwise normal with normal 
disc spaces and normal S1 joints.  It was concluded that 
there was no evidence of any neurological involvement with 
the appellant's low back pain.  

While evidence of chronic L5 radiculopathy was noted on the 
March 1999 VA neurological examination, the appellant was 
found to have only mild degenerative disease of the facets at 
L4-5 on the March 1999 VA orthopedic examination.  The above 
findings constitute persuasive evidence that the appellant's 
lumbosacral strain does not warrant a higher rating under DC 
5293 because the record has not shown evidence of moderate 
intervertebral disc syndrome.  The appellant was diagnosed 
with only mild degenerative disease of the facets at L4-5.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

The Board additionally notes that the appellant can not be 
rated separately under Diagnostic Codes 5292 and 5293 because 
these codes contemplate limitation of motion.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5292 and 5293 (1998); VAOPGCPREC 36-
97.  Diagnostic Code 5295 also contemplates limitation of 
motion.  The appellant is currently evaluated as 10 percent 
disabled based on a lumbosacral strain with characteristic 
pain on motion under Diagnostic Code 5295.  

Therefore, to rate the appellant's impairment separately 
under either Diagnostic Codes 5292 and 5293 would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses and would violate 
the prohibition against pyramiding.  38 C.F.R. § 4.14 (1998); 
see VAOPGCPREC 36-97.  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  The appellant has 
consistently reported constant back pain on VA examinations.  
He has reported occasional radicular symptoms into his lower 
extremities.  The appellant has also reported that squatting, 
lifting, and prolonged walking or standing would exacerbate 
his symptoms.  The appellant also reported on the November 
1995 VA examination that his back frequently locked up. The 
appellant stated on the August 1997 VA examination that he 
had not been able to lift.  He also stated on the March 1999 
VA neurological examination that he would try to avoid 
lifting things when standing.  

On the other hand, the appellant reported on the August 1997 
VA examination that he would be able to manage his back pain 
if he did not have his headaches.  He also rated his day-to-
day back pain as being a four out of ten when not engaged in 
strenuous activity.  On the August 1997 VA neurological 
examination, the appellant was noted as reporting that his 
back pain "is not real bad."  He was also noted as 
reporting that he had no limitations on walking and no 
problems in lifting objects to perform his activities of 
daily living.  On the March 1999 VA neurological examination, 
the appellant was noted as describing no limitation with 
walking or standing, but that these activities made his pain 
worse.  

Regarding range of motion, the Board notes that the appellant 
has shown some evidence of pain on motion on VA examinations.  
On the November 1995 VA examination, it was noted that the 
appellant grimaced during range of motion testing.  However, 
on the August 1997 VA examination, it was noted that the 
appellant only grimaced with effort during extremes of 
extension.  No other evidence of pain on motion was noted.  

On the March 1999 VA orthopedic examination, the appellant 
was again found to show evidence of pain only during 
extension.  Regardless of this, it was noted that the 
appellant was able to extend from 35 to 40 degrees.  

Regarding other functional factors such as atrophy and 
weakness, the Board notes that, on the November 1995 VA 
examination, the appellant was able to squat and rise, and 
demonstrated a normal gait and station.  On the August 1997 
VA neurological examination, the appellant was specifically 
noted to have no atrophy.  The appellant's strength and 
muscle tone were found to be within normal limits, and the 
appellant was able to complete a deep knee bend.  

On the March 1999 VA neurological examination, atrophy was 
found in the left extensor digitorum brevis muscle, and 
weakness was noted on dorsiflexion of the left foot and great 
toe.  However, it also was noted that the appellant's 
strength was approximately 90 percent of normal in the 
anterior tibial compartment muscles.  It was further found 
that strength and muscle tone of all the major muscle groups 
in the lower extremities were within normal limits.  

In addition, the record shows that the appellant has, at 
most, treated his back pain intermittently with over-the-
counter medications.  In November 1995 the appellant was 
noted to report that he was receiving no current treatment 
for his back problem.  The appellant reported on the August 
1997 VA neurological examination that he was taking over-the-
counter medications intermittently for his back pain.  On the 
March 1999 VA neurological examination the appellant was 
noted to state that he was not currently taking any 
medications for his back pain.  

Thus, while the record shows evidence of some functional loss 
due to pain and other pathology, the Board finds that the 
evidentiary basis does not demonstrate that such functional 
loss and other pathology constitutes a level of impairment or 
disablement not already contemplated in the current 10 
percent disability rating already assigned for lumbosacral 
strain with characteristic pain on motion.  See 38 C.F.R. §§ 
4.40, 4.45 or 4.59.  

The Board has also considered whether a rating in excess of 
10 percent based on an extra-schedular basis is warranted.  
In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
appellant's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).  

In this case, the appellant reported on the August 1997 VA 
examination that he was having difficulty maintaining 
employment consistently because of his headaches.  He was not 
noted as specifically contending that his back pain was 
interfering with his ability to work.  The examiner concluded 
that while his reported back problems could cause 
incoordination, he found it was the appellant's headaches 
that were giving him more difficulty in maintaining 
employment.  

On the March 1999 VA orthopedic examination, the appellant 
reported that he was performing sitting type work for a cable 
company.  He stated that he was having difficulty maintaining 
his employment secondary to his headaches.  He was not noted 
as contending that his back condition was interfering with 
his work.  The examiner concluded that the appellant's low 
back pain was not a major factor as far as maintaining his 
employment.  

On the March 1999 VA neurological examination, the appellant 
was noted to report that he had had to miss work because of 
back pain, but that he had missed more work due to his 
headaches.  The appellant was unable to quantify how often he 
missed work due to back pain.  On the other hand, the 
appellant was noted as reporting that most of his job 
involved sitting and that he could lift things pretty well 
while he was sitting.  

The above evidence indicates that the appellant's lumbosacral 
strain has not resulted in marked interference with his 
employment.  While the appellant alleged that he had missed 
some work due to back pain, he has generally contended that 
his headaches have caused more interference with his 
employment.  



With the exception of the March 1999 VA neurological 
examination, the appellant was not noted to report that his 
back pain had interfered with his employment.  In addition, 
the record shows no evidence of the appellant requiring 
frequent hospitalizations that would interfere with his 
employment.  Therefore, the evidence does not indicate that 
the appellant's case warrants an increased evaluation on an 
extra-schedular basis.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for his lumbosacral 
strain on the occasion of the grant of service connection by 
the RO in August 1993, rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that staged ratings are not 
appropriate.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the appellant's claim for a rating in excess of 10 
percent for his service-connected lumbosacral strain.  



ORDER

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

